Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into on the 23rd day of
March, 2015, and made effective as of the 11th day of April, 2015 (the
“Effective Date”), by and between Georgetown Bank, a federally chartered savings
Bank with its principal office in Georgetown, Massachusetts (the “Bank”), and
Robert E. Balletto (the “Executive”).  The Board of Directors of the Bank (the
“Board”) shall be the authority for the enforcement of this Agreement.  Any
reference herein to the “Company” shall mean Georgetown Bancorp, Inc., the stock
holding company of the Bank.

 

WHEREAS, Executive and the Bank entered into an Employment Agreement, effective
April 11, 2012, pursuant to which Executive agreed to serve as President of the
Bank pursuant to the terms thereof (the “2012 Agreement”); and

 

WHEREAS, Executive and the Bank desire to renew and restate the 2012 and to
extend the Agreement for another three years; and

 

WHEREAS, Executive has agreed to the renewal of the Agreement as provided
herein; and

 

WHEREAS, the parties hereto desire to set forth the terms of the renewed
employment agreement and the continuing employment relationship between the Bank
and Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      POSITION AND RESPONSIBILITIES

 

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Bank (the “Executive Position”). 
During said period, Executive also agrees to serve, if elected, as an officer
and director of any subsidiary or affiliate of the Bank.  Failure to reelect
Executive to the Executive Position without the consent of Executive during the
term of this Agreement (except for any Termination for Cause, as defined herein)
shall constitute a breach of this Agreement.  Executive shall have the
responsibilities designated by the Board or as may be set forth in the Charter
or Bylaws of the Bank.  In addition, Executive shall be responsible for
establishing the business objectives, policies and strategic plans of the Bank,
in conjunction with the Bank’s Board of Directors (the “Board”).  Executive
shall also be responsible for providing leadership and direction to all
departments or divisions of the Bank and shall be the primary contact between
the Board and officers of the Bank.

 

2.                                      TERM AND PERFORMANCE OF DUTIES

 

(a)                                 The term of this Agreement and the period of
Executive’s employment under this Agreement shall begin as of the date first
above written and shall continue for a period of thirty-six (36) full calendar
months thereafter.  On an annual basis, the Executive Committee of the Board
shall

 

1

--------------------------------------------------------------------------------


 

conduct a comprehensive performance evaluation and review of Executive’s
performance, and the results thereof shall be included in the minutes of the
Board’s meeting.  At least six (6) months prior to the expiration of the term,
the Board shall review Executive’s performance during the preceding term of this
Agreement in order to determine whether to renew the Agreement for an additional
term of up to three (3) years, and if the Board determines to renew the
Agreement, it shall provide written notice of such renewal to Executive at least
sixty (60) days prior to the end of the term.  In the event the Board determines
not to renew the Agreement, it shall provide written notice of non-renewal
(“Non-Renewal Notice”) to Executive at least sixty (60) days prior to the
expiration of the term.

 

(b)                                 During the period of his employment
hereunder, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder, including
activities and services related to the organization, operation and management of
the Bank; provided, however, that, with the approval of the Board, as evidenced
by a resolution of such Board, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, business companies or business organizations, which, in such
Board’s judgment, will not present any conflict of interest with the Bank, or
materially affect the performance of Executive’s duties pursuant to this
Agreement (it being understood that membership in and service on boards or
committees of social, religious, charitable or similar organizations does not
require Board approval pursuant to this Section 2(b).  For purposes of this
Section 2(b), Board approval shall be deemed provided as to service with any
such business companies or organizations that Executive was serving as of the
date of this Agreement as set forth in Exhibit A hereto.

 

3.                                      COMPENSATION, BENEFITS AND REIMBURSEMENT

 

(a)                                 The compensation specified under this
Agreement shall constitute the salary and benefits paid for the duties and
responsibilities described in Section 1. The Bank shall pay Executive as
compensation a salary of not less than $200,000 per year (“Base Salary”).  Such
Base Salary shall be payable in accordance with the customary payroll practices
of the Bank. During the period of this Agreement, Executive’s Base Salary shall
be reviewed at least annually. Such review may be conducted by the compensation
committee (the “Committee”) designated by the Board and the Board may increase,
but not decrease, Executive’s Base Salary (except for a decrease that is not in
excess of any decrease that is generally applicable to all employees of the
Bank).  Any increase in Base Salary shall become the Base Salary for purposes of
this Agreement.

 

(b)                                 In addition to the Base Salary provided in
Section 3(a), the Bank shall provide Executive all such other benefits as are
provided to permanent full-time employees of the Bank.

 

(c)                                  The Bank will provide Executive with
employee benefit plans, arrangements and perquisites substantially equivalent to
those in which Executive was participating or otherwise deriving benefit from
immediately prior to the beginning of the term of this Agreement.  Without
limiting the generality of the foregoing provisions of this subsection (c),
Executive will be entitled to participate in or receive benefits under any
employee benefit plans, including, but not limited to, the Supplemental
Executive Retirement Plan, retirement plans, pension plans, profit-sharing
plans, equity plans, health-and-accident insurance plans, disability plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Bank or the Company in the future to its senior executives and
key management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  Executive
will be

 

2

--------------------------------------------------------------------------------


 

eligible for annual incentive compensation and bonuses which shall be paid in
cash at the discretion of the Committee.  Nothing paid to Executive under any
such plan or arrangement will be deemed to be in lieu of other compensation to
which Executive is entitled under this Agreement.

 

(d)                                 The Bank and Executive have entered into an
endorsement split dollar arrangement which will provide Executive with a
pre-retirement death benefit of Two Million Dollars ($2,000,000).  In addition,
for each year during the term of this Agreement, Executive shall be paid a tax
adjusted payment for life insurance for the purpose of and contingent upon
Executive’s use of the after-tax portion of said payment to acquire a life
insurance policy with a death benefit of One Million Dollars ($1,000,000).  The
amount of the tax-adjusted payment shall be set forth in a Schedule executed by
Executive and Bank, which Schedule shall be attached to this Agreement as
Exhibit B and which Schedule can be modified from time to time by mutual written
consent of Executive and Bank.

 

(e)                                  The Bank or the Company shall pay or
reimburse Executive for all reasonable travel and other reasonable expenses
incurred by Executive performing his obligations under this Agreement and in
such amounts as the Board may from time to time determine.  The Bank shall
reimburse Executive for his ordinary and necessary business expenses, including,
without limitation, fees for memberships in such clubs and organizations as
Executive and the Board shall mutually agree are necessary and appropriate for
business purposes, and travel and entertainment expenses incurred in connection
with the performance of his duties under this Agreement, upon presentation to
the Board, or its designee, for approval of an itemized account of such expenses
in such form as the Board may reasonably require.  Reimbursement of expenses and
in-kind benefits subject to this Section 3(e) or otherwise provided to Executive
shall be subject to the following rules:  (i) the amount of such expenses
eligible for reimbursement or in-kind benefits provided in any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits
provided in any other taxable year, except as otherwise allowed by Section 409A
of the Internal Revenue Code (“Code”); (ii) any reimbursement shall be made on
or before the last day of the calendar year following the calendar year in which
the expenses to be reimbursed were incurred; and (iii) no right to reimbursement
or in-kind benefits may be liquidated or exchanged for another benefit.

 

(f)                                   To the extent not specifically set forth
in this Section 3, any compensation payable or provided under this Section 3
shall be paid or provided no later than two and one-half months after the
calendar year in which such compensation is no longer subject to a substantial
risk of forfeiture within the meaning of Treasury Regulation
Section 1.409A-1(d).

 

4.                                      PAYMENTS TO EXECUTIVE UPON AN EVENT OF
TERMINATION

 

(a)                                 Upon the occurrence of an Event of
Termination (as herein defined) during Executive’s term of employment under this
Agreement, the provisions of this section shall apply. As used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following:

 

(i)                                     the termination by the Bank of
Executive’s full-time employment hereunder, for any reason, including a
termination following a Change in Control, but not including a termination for
Cause, a termination upon Retirement, or a termination for Disability; or

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Executive’s resignation from the Bank’s
employ for “Good Reason,” including resignation for Good Reason following a
Change in Control.  Good Reason shall mean any of the following:

 

(A)                               failure to elect or reelect or to appoint or
reappoint Executive to the Executive Position, unless consented to by Executive;

 

(B)                             a substantial adverse and material change in
Executive’s function, duties, or responsibilities;

 

(C)                             a material reduction to Base Salary or benefits
of Executive from that being provided as of the effective date of this Agreement
(except for any reduction that is part of an employee-wide reduction in pay or
benefits);

 

(D)                             a liquidation or dissolution of the Bank;

 

(E)                            a relocation of Executive’s principal place of
employment more than twenty-five (25) miles from the principal office on the
Effective Date;

 

(F)                             a material breach of this Agreement by the Bank;
or

 

(G)                               the failure of the Board to renew this
Agreement or provide a similar employment agreement at the end of the current
term by issuing a Non-Renewal Notice to Executive no later than sixty days
before the end of the term, in accordance with the provisions of 
Section 2(a) hereof.

 

Upon the occurrence of any event described in clauses (ii) (A) through
(F) above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than thirty (30) days prior
written notice given within a reasonable period of time (not to exceed, except
in case of a continuing breach, ninety (90) days) after the event giving rise to
said right to elect, which termination by Executive shall be an Event of
Termination.  The Bank shall have at least thirty (30) days to remedy any
condition set forth in clauses (ii) (A) through (F); provided, however, that the
Bank shall be entitled to waive such period and make an immediate payment
hereunder.  No payment or benefit shall be due to Executive under this Agreement
upon the occurrence of an Event of Termination, except as provided in this
Section 4.

 

Upon the occurrence of an event described in clause (ii) (G) above, the
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation upon written notice issued to the Bank no more than
fifteen (15) days after receipt of the Non-Renewal Notice.  Upon receipt of the
Executive’s notice of termination due to this Event of Termination, the Bank
shall have thirty (30) days to cure the Event of Termination by reversing its
decision and notifying the Executive that it will renew the Agreement.  No later
than the end of the thirty (30) day cure period, the Bank shall either:
(i) notify the Executive that it has reversed its decision and will renew the
Agreement or (ii) provide the Executive with the written release of claims
required under Section 4(i), to be signed by the Executive as a condition to the
receipt of severance benefits hereunder.  Notwithstanding the foregoing, the
following will not constitute an Event of Termination under clause
(ii)(G) above: (i) the failure of the Bank to renew the Agreement upon the
Executive’s attainment of the retirement age set forth in Section 7 (or agreed
to in writing by the Executive); (ii) the renewal of the Agreement for a shorter
period due to the Executive’s attainment of the retirement age set forth in
Section 7 during the next three-year term; or (iii) the Bank’s offer to renew
the

 

4

--------------------------------------------------------------------------------


 

Agreement on terms that may be different but similar to the terms of this
Agreement provided that, for these purposes, the renewal employment agreement
will be considered “similar” if it requires the same multiple of Base Salary and
bonus payment upon the same Events of Termination.

 

(b)                                 Upon the occurrence of an Event of
Termination and subject to Section 4(i) hereof, the Bank shall pay Executive, as
severance pay or liquidated damages, or both, a cash amount equal to two
(2) times (three (3) times if the Event of Termination follows a Change in
Control) the highest annual rate of Base Salary paid to Executive at any time
under this Agreement.

 

(c)                                  Upon the occurrence of an Event of
Termination and subject to Section 4(i) hereof, the Bank shall pay Executive a
cash amount equal to two (2) times (three (3) times if the Event of Termination
follows a Change in Control) the Executive’s tax-adjusted payment as provided
for in Section 3(d), to be used to maintain the life insurance policy owned by
Executive, as set forth in Section 3(d) hereof.

 

(d)                                 Upon the occurrence of an Event of
Termination and subject to Section 4(i) hereof, the Bank will provide, at the
Bank’s expense, life insurance (including the life insurance provided under the
endorsement split dollar life insurance agreement between Executive and Bank)
and non-taxable medical and dental coverage substantially comparable, as
reasonably or customarily available, to the coverage maintained by the Bank for
Executive prior to his termination, except to the extent such coverage may be
changed in its application to all Bank employees.  Such coverage shall cease
twenty-four (24) months following the Event of Termination (thirty-six months if
the Event of Termination follows a Change in Control).  The period of continued
health care coverage required by Code Section 4980B(f) shall run concurrently
with the coverage period provided herein.  If the Bank cannot provide one or
more of the benefits set forth in this paragraph because Executive is no longer
an employee, applicable rules and regulations prohibit such benefits or the
payment of such benefits in the manner contemplated, or it would subject the
Bank to penalties, then the Bank shall pay the Executive a cash lump sum payment
reasonably estimated to be equal to the value of such benefits or the value of
the remaining benefits at the time of such determination. Such cash lump sum
payment shall be made in a lump sum within thirty (30) days after the later of
the Executive’s date of termination (“Date of Termination”) of employment or the
effective date of the rules or regulations prohibiting such benefits or
subjecting the Bank to penalties, provided, however, in the event Executive is a
Specified Employee (with the meaning of Treasury Regulation
Section 1.409A-1(i)), and to the extent necessary to avoid penalties under Code
Section 409A, no payment shall be made to Executive prior to the first day of
the seventh month following Executive’s Date of Termination.

 

(e)                                  Subject to Section 4(i) hereof, the
payments under Sections 4(b) and 4(c) shall be payable in a single cash lump-sum
distribution within thirty (30) days following the occurrence of an Event of
Termination.

 

(f)                                   Upon the occurrence of an Event of
Termination and subject to Section 4(i) hereof, the Executive will fully vest in
all non-vested stock options and/or restricted stock that have been granted to
him, and in the case of stock options, such options shall be immediately
exercisable.

 

(g)                                  For purposes of this Section 4, Date of
Termination shall mean the date of “Separation from Service” as defined in Code
Section 409A and the Treasury Regulations promulgated thereunder; provided,
however, that the Bank and Executive reasonably anticipate that the level of
bona fide services Executive would perform after termination would permanently
decrease to a level

 

5

--------------------------------------------------------------------------------


 

that is less than 50% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period.

 

(h)                                 Notwithstanding the preceding paragraphs of
this Section 4, in the event that the aggregate payments or benefits to be made
or afforded to Executive under said paragraphs (the “Termination Benefits”)
would be deemed to include an “excess parachute payment” under Section 280G of
the Code or any successor thereto, then such Termination Benefits will be
reduced to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to the total amount of payments
permissible under Section 280G of the Code or any successor thereto.  In the
event a reduction is necessary, Executive shall be entitled to determine which
benefits or payments shall be reduced or eliminated so the total parachute
payments do not result in an excess parachute payment.  If Executive does not
make this determination within ten business days after receiving a written
request from the Bank, the Bank may make such determination, and shall notify
Executive promptly thereof.  In the event it is determined that permitting
Executive or the Bank to make the determination regarding the form or manner of
reduction would violate Code Section 409A, such reduction shall be made pro
rata.

 

(i)                                     Notwithstanding the foregoing, Executive
shall not be entitled to any payments or benefits under this Section 4 unless
and until Executive executes a release of his claims against the Bank, the
Company and any affiliate, and their officers, directors, successors and
assigns, releasing said persons from any and all claims, rights, demands, causes
of action, suits, arbitrations or grievances relating to the employment
relationship, including claims under the Age Discrimination in Employment Act
(“ADEA”), but not including claims for benefits under tax-qualified plans or
other benefit plans in which Executive is vested, claims for benefits required
by applicable law or claims with respect to obligations set forth in this
Agreement that survive the termination of this Agreement.  In order to comply
with the requirements of Code Section 409A and the ADEA, the release shall be
provided to Executive no later than the date of his Separation from Service and
Executive shall have no fewer than twenty-one (21) days to consider the release,
and following Executive’s execution of the release, Executive shall have seven
(7) days to revoke said release.

 

5.                                      CHANGE IN CONTROL DEFINED

 

(a)                                 For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any of the following events:

 

(i)                                     Merger:  The Company or the Bank merges
into or consolidates with another entity, or merges another bank or corporation
into the Bank or the Company, and as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Company or the
Bank immediately before the merger or consolidation, provided, however, that a
second-step conversion of the Company’s mutual holding company is specifically
excluded from consideration as a Change in Control under this definition;

 

(ii)                            Acquisition of Significant Share Ownership: 
There is filed, or is required to be filed, a report on Schedule 13D or another
form or schedule (other than Schedule 13G) required under Sections 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, if the schedule
discloses that the filing person or persons acting in concert has or have become
the beneficial owner of 25% or more of a class of the Company’s or the Bank’s
voting securities; provided, however, this clause (ii) shall not apply to
beneficial ownership of

 

6

--------------------------------------------------------------------------------


 

the Company’s or the Bank’s voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities;

 

(iii)                               Change in Board Composition:  During any
period of two consecutive years, individuals who constitute the Company’s or the
Bank’s Board of Directors at the beginning of the two-year period cease for any
reason to constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period or who is
appointed to the Board as the result of a directive, supervisory agreement or
order issued by the primary federal regulator of the Company or the Bank or by
the Federal Deposit Insurance Corporation (“FDIC”) shall be deemed to have also
been a director at the beginning of such period; and provided, further, that the
elimination of the Company’s board of directors by merger into a new stock
holding company in connection with a second-step conversion of the Company’s
mutual holding company shall not be deemed a Change in Control if the Bank’s
Board of Directors continues to satisfy this requirement; or

 

(iv)                              Sale of Assets:  The Company or the Bank sells
to a third party all or substantially all of its assets.

 

(b)                                 In the event of a Change in Control, the
term “Bank” shall be defined to include any successor to the Bank.

 

6.                                      TERMINATION FOR DISABILITY OR DEATH

 

(a)                                 Disability.  Termination of Executive’s
employment based on “Disability” shall mean any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a period of not less than twelve (12) months that: (i) renders
Executive unable to engage in any substantial gainful activity, or (ii) causes
Executive to receive income replacement benefits for a period of not less than
three (3) months under an accident and health plan of the Bank covering
Executive.  A determination as to whether Executive has suffered a Disability
shall be made by the Board with objective medical input.

 

The Bank will cause to be continued life insurance and non-taxable medical and
dental coverage substantially comparable, as reasonable or customarily
available, to the coverage maintained by the Bank for Executive prior to his
termination for Disability, except to the extent such coverage may be changed in
its application to all Bank employees or not available on an individual basis to
an employee terminated for Disability.  This coverage shall cease upon the
earlier of: (i) the date Executive returns to the full-time employment of the
Bank in the same capacity as he was employed prior to his termination for
Disability and pursuant to an employment agreement between Executive and the
Bank; (ii) Executive’s full-time employment by another employer; (iii) Executive
attaining the age of 65; (iv) Executive’s death; or (v) twenty four (24) months
from the date of Disability.

 

(b)                                 Death.  In the event of the death of
Executive while in the active employment of the Bank, Executive’s beneficiary
shall be entitled to Executive’s interest in the life insurance policy proceeds
covered by the endorsement split dollar agreement between Executive and the Bank

 

7

--------------------------------------------------------------------------------


 

referenced in Section 3(d) hereof.  No further amounts or benefits shall be due
hereunder.

 

7.                                      TERMINATION UPON RETIREMENT

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65, or in accordance with any
retirement policy established by the Board and agreed to, in writing, by
Executive.  Upon termination of Executive based on Retirement, no amount or
benefit shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.  Notwithstanding the foregoing, Executive shall
have the right to participate in the Bank’s health insurance plans for the
applicable COBRA period, to the extent eligible, at the expense of Executive.

 

8.                                      TERMINATION FOR CAUSE

 

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, material breach of the Bank’s Code of Ethics,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that, in the reasonable opinion of the Board, will likely cause
substantial financial harm or substantial injury to the reputation of the Bank,
willfully engaging in actions that, in the reasonable opinion of the Board, will
likely cause substantial financial harm or substantial injury to the business
reputation of the Bank, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement.  Notwithstanding the foregoing, Executive shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to him a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the members of the Board at a meeting of the
Board called and held for that purpose, finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail.  Other than as set forth in
Section 9(a), Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause.  Any non-vested stock
options granted to Executive under any stock option plan of the Bank, the
Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s receipt of Notice of Termination for Cause pursuant
to Section 9 hereof, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause (unless it is determined in arbitration
that grounds for Termination for Cause did not exist, in which event all terms
of the options as of the date of termination shall apply, and any time periods
for exercising such options shall commence from the date of resolution in
arbitration).

 

9.                                      NOTICE OF TERMINATION

 

(a)                                 Any purported termination by the Bank for
Cause shall be communicated by Notice of Termination to Executive.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.  If, within thirty (30) days after any Notice of Termination for
Cause is given, Executive notifies the Bank that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration.  Notwithstanding
the pendency of any such dispute, the Bank may discontinue to pay Executive
compensation until the dispute is finally resolved in accordance with this
Agreement.  If it is determined that Executive is

 

8

--------------------------------------------------------------------------------


 

entitled to compensation and benefits under Section 4 of this Agreement, the
payment of such compensation and benefits by the Bank shall commence immediately
following the date of resolution by arbitration, with interest due Executive on
the cash amount that would have been paid pending arbitration (at the prime rate
as published in The Wall Street Journal from time to time).

 

(b)                                 Any other purported termination by the Bank
or by Executive shall be communicated by a Notice of Termination to the other
party. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated. “Date of Termination” shall mean the date of the Notice of
Termination.  If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 18 of this Agreement. 
Notwithstanding the pendency of any such dispute, the Bank shall continue to pay
Executive his Base Salary and other compensation and benefits in effect when the
notice giving rise to the dispute was given (except as to termination of
Executive for Cause).  In the event of the voluntary termination by Executive of
his employment, which is disputed by the Bank, and if it is determined in
arbitration that Executive is not entitled to termination benefits pursuant to
this Agreement, he shall return all cash payments made to him pending resolution
by arbitration, with interest thereon at the prime rate as published in The Wall
Street Journal from time to time if it is determined in arbitration that
Executive’s voluntary termination of employment was not taken in good faith and
not in the reasonable belief that grounds existed for his voluntary termination.

 

10.                               NON-COMPETITION AND POST-TERMINATION
OBLIGATIONS

 

(a)                                 All payments and benefits to Executive under
this Agreement shall be subject to Executive’s compliance with paragraph (b),
(c), (d) and (e) of this Section 10.

 

(b)                                 Executive shall, upon reasonable notice,
furnish such information and assistance to the Bank as may reasonably be
required by the Bank in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party at an hourly rate based
upon his most recent Base Salary prior to termination.

 

(c)                                  Executive recognizes and acknowledges that
the knowledge of the business activities and plans for business activities of
the Bank and affiliates thereof, as it may exist from time to time, is a
valuable, special and unique asset of the business of the Bank.  Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities (all of which is
considered to be a trade secret) of the Bank or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
(except for such disclosure as may be required to be provided to the Office of
the Comptroller of the Currency (“OCC”), the Federal Deposit Insurance
Corporation (“FDIC”), the Board of Governors of the Federal Reserve System
(“Federal Reserve”) or other bank regulatory agency with jurisdiction over the
Bank or Executive).  In the event of a breach or threatened breach by Executive
of the provisions of this Section 10, the Bank will be entitled to a temporary
restraining order, preliminary injunction and permanent injunction restraining
Executive from disclosing, in whole or in part, the knowledge of the past,
present, planned or considered business activities of the Bank or affiliates
thereof.  Nothing herein will be construed as prohibiting the Bank from pursuing
any other remedies available to the Bank for such breach or threatened breach,
including the recovery of damages from Executive.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Upon any termination of Executive’s
employment pursuant to which Executive is receiving compensation under
Section 4(a)(i) hereof or 4(a)(ii) hereof, provided, however, this
Section 10(d) shall not be applicable in the event such termination occurs
following a Change in Control (as defined in Section 5 of this Agreement),
Executive agrees not to compete with the Bank for a period of one (1) year
following such termination in any area within a radius of 25 miles from any
offices of the Bank or any of the Bank’s affiliates.  Executive agrees that
during such period and within said area, Executive shall not: (i) work for or
advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the Bank or any of its affiliates; (ii) solicit, offer
employment to, or take any other action intended (or that a reasonable person
acting in like circumstances would expect) to have the effect of causing any
officer or employee of the Bank or of any affiliate, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or any affiliate that has headquarters or
offices within 25 miles of the locations in which the Bank has business
operations or has filed an application for regulatory approval to establish an
office; or (iii) solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank to terminate an existing business or commercial relationship with the Bank.

 

(e)                                  The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive’s breach of this Section 10, agree that in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to a temporary restraining order, preliminary
injunction and permanent injunction to restrain the violation hereof by
Executive.  Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the Bank
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from Executive.

 

11.                               EFFECT ON PRIOR AGREEMENTS AND EXISTING
BENEFITS PLANS

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including the 2012 Agreement, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to
Executive of a kind elsewhere provided in writing.

 

12.                               NO ATTACHMENT; BINDING ON SUCCESSORS

 

(a)                                 Except as required by law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.

 

(b)                                 This Agreement shall be binding upon, and
inure to the benefit of, Executive, his estate, and the Bank and its respective
successors and assigns, which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
stock of the Bank.

 

10

--------------------------------------------------------------------------------


 

13.                               MODIFICATION AND WAIVER

 

(a)                                 This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.

 

(b)                                 No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.  No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future as to any act
other than that specifically waived.

 

14.                               REQUIRED PROVISIONS

 

(a)                                 The Bank’s Board may terminate Executive’s
employment at any time, but any termination by the Bank’s Board other than
Termination for Cause as defined in Section 8 hereof shall not prejudice
Executive’s right to compensation or other benefits under this Agreement. 
Executive shall have no right to receive compensation or other benefits for any
period after Termination for Cause.

 

(b)                                 If Executive is suspended from office and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12
U.S.C. §1818(g)(1)) of the Federal Deposit Insurance Act, the Bank’s obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Bank may in its discretion (i) pay Executive all or part of the compensation
withheld while its Agreement obligations were suspended and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.

 

(c)                                  If Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) (12 U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C.
§1818(g)(1)) of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.

 

(d)                                 If the Bank is in default as defined in
Section 3(x)(1) (12 U.S.C. §1813(x)(1)) of the Federal Deposit Insurance Act,
all obligations of the Bank under this Agreement shall terminate as of the date
of default, but this paragraph shall not affect any vested rights of the
contracting parties.

 

(e)                                  All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of the contract
is necessary for the continued operation of the Bank: (i) by the Comptroller of
the OCC or his or her designee, at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or
(ii) by the Comptroller or his or her designee at the time the Comptroller or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Comptroller to be in
an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.

 

(f)                                   Notwithstanding anything herein contained
to the contrary, any payments to Executive by the Company, whether pursuant to
this Agreement or otherwise, are subject to and

 

11

--------------------------------------------------------------------------------


 

conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359.

 

15.                               SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

16.                               HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17.                               GOVERNING LAW

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.

 

18.                               ARBITRATION

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in Massachusetts in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.  Any payment to Executive
required under this Section shall be made after the final resolution referenced
herein, but not later than the later of (i) December 31 of the calendar year in
which such resolution is achieved, and (ii) two and one-half months after the
date on which such final resolution is achieved.

 

19.                               PAYMENT OF LEGAL FEES

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank within two and one-half months following the date on
which such fees are incurred, provided that the dispute or interpretation has
been settled by Executive and the Bank or resolved in Executive’s favor.

 

20.                               INDEMNIFICATION

 

(a)                                 The Bank shall provide Executive (including
his heirs, executors and administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at its expense, and shall
indemnify Executive (and his heirs, executors and administrators) for the term
of the Agreement and for a period of 6 years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Bank or the Company or any subsidiary or affiliate of the Bank
or the Company

 

12

--------------------------------------------------------------------------------


 

(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board or the board of directors of the Company, as appropriate); provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive.  Any such indemnification shall be made consistent with
Section 145.121 of the OCC Regulations.

 

(b)                                 Notwithstanding the foregoing, no
indemnification shall be made unless the Bank gives the OCC at least sixty (60)
days’ notice of its intention to make such indemnification.  Such notice shall
state the facts on which the action arose, the terms of any settlement, and any
disposition of the action by a court.  Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Board shall be sent to the Deputy Controller for the OCC Northeastern District
Office.  The notice period shall run from the date of such receipt.  No such
indemnification shall be made if the OCC advises the Bank in writing within such
notice period of its objection thereto.

 

21.                               NOTICE

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the
Bank:                                                                       
Georgetown Bank

2 East Main Street

Georgetown, Massachusetts 01833

 

To Executive:                                                                   
Robert E. Balletto

11 Highland Avenue

Groveland, Massachusetts  01834

 

22.                               SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

 

23.                               NO MITIGATION.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise.  No payment
provided for in this Agreement shall be reduced by any compensation earned by
Executive as the result of employment by another employer, or Executive’s
receipt of income from any other source, after the termination of his employment
with the Bank.

 

24.                               SECTION 409A.

 

The parties agree that this Agreement shall be interpreted to comply with or be
exempt from Code Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent

 

13

--------------------------------------------------------------------------------


 

with the requirements for avoiding taxes or penalties under Code Section 409A. 
Each payment and benefit payable under this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(ii).

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Bank has authorized this Agreement to be executed by its
duly authorized representatives, and Executive has signed this Agreement, on the
day and date first above written.

 

 

ATTEST:

GEORGETOWN BANK

 

 

 

 

/s/ Thomas L. Hamelin

 

By:

/s/ Mary L. Williams

 

 

 

 

WITNESS:

EXECUTIVE:

 

 

 

 

/s/ Thomas L. Hamelin

 

/s/ Robert E. Balletto

 

Robert E. Balletto

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Unrelated Companies or Organizations in which

Executive Holds Position on Effective Date of this Agreement

Under Section 2(b)

 

None

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Life Insurance Tax-Adjustment

Under Section 3(d)

 

Georgetown Bank

Employment Agreement Exhibit B

Exhibit regarding Section 3(d)

 

Robert E. Balletto

 

 

 

Fiscal
Year

 

Life Insurance Premium

 

Tax Gross up

 

Total Payment

 

1

 

2008

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

2

 

2009

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

3

 

2010

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

4

 

2011

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

5

 

2012

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

6

 

2013

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

7

 

2014

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

8

 

2015

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

9

 

2016

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

10

 

2017

 

$

19,907.79

 

$

11,442.21

 

$

31,350.00

 

 

17

--------------------------------------------------------------------------------


 

Georgetown Bank

Employment Agreement Exhibit B

Exhibit regarding Section 3(d)

 

 

 

Tax Gross Up Worksheet

 

BALLETTO

 

 

 

 

 

 

 

1

 

Actual/desired net payment

 

$

19,907

 

 

 

 

 

 

 

2

 

Max SS Tax on Line 1

 

 

 

 

 

 

 

 

 

3

 

Subtotal

 

$

19,907

 

 

 

 

 

 

 

4

 

(a) Effective FIT/SIT withholdings rates:

 

 

 

 

 

 

 

 

 

 

 

(1) 100% - elective deferral

 

100.00

%

 

 

 

 

 

 

 

 

(2) FITW rate x line 4a1

 

29.75

%

 

 

 

 

 

 

 

 

(3) SITW rate x line 4a1

 

5.30

%

 

 

 

 

 

 

 

 

(b) Social Security Rate

 

0.00

%

 

 

 

 

 

 

 

 

(c) Medicare rate

 

1.45

%

 

 

 

 

 

 

 

 

(d) elective deferral %

 

0.00

%

 

 

 

 

 

 

 

 

(e) Total 4a, 4b, 4c and 4d

 

36.50

%

 

 

 

 

 

 

5

 

100% less % on line 4e

 

63.50

%

 

 

 

 

 

 

6

 

Gross up wage (line 3 I line 5)

 

$

31,350

 

 

 

 

 

 

 

 

7

 

Proof:

 

 

 

 

18

--------------------------------------------------------------------------------


 

a)

 

Elective deferral (line 6 x line 4(d)

 

$

0

 

 

 

 

 

 

 

b)

 

Federal income tax withholding:

 

 

 

 

 

(Line 6 - Line 7a) x FITW rate

 

$

9,327

 

 

 

 

 

 

 

c)

 

State income tax withholding:

 

 

 

 

 

(Line 6 - Line 7a) x SITW rate)

 

$

1,662

 

 

 

 

 

 

 

 

d)

 

FICA:

 

 

 

 

 

If employee is under FICA wage base enter

Line 6 * Line 4b. If employee is over FICA

limit enter zero. Otherwise, enter amount from Line 2.

 

$

0

 

 

 

 

 

 

 

e)

 

Medicare tax:

 

 

 

 

 

(Line 6- Line 4C)

 

$

455

 

 

 

 

 

 

 

f)

 

Total of electives deferral and taxes

 

 

 

 

 

(add lines 7a through 7e)

 

$

11,443

 

 

 

 

 

 

 

g)

 

Net wages (line 6 — Line7f)

 

 

 

 

 

(should equal Line 1)

 

$

19,907

 

 

 

 

 

 

 

TOTAL GROSS-UP AMOUNT

 

$

11,443

 

TOTAL GROSS-UP PERCENTAGE

 

57.48

%

 

19

--------------------------------------------------------------------------------